Citation Nr: 1547378	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a respiratory disability, other than bronchial pneumonia, to include emphysema and chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1971 to May 1975, with additional service in the U.S. Naval Reserves from May 1975 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for COPD.  The Veteran appealed the denial of the claim in this decision and the matter is now before the Board.  

Specifically, the matter on appeal was submitted in January 2011 as a claim for service connection for COPD, with no mention of a previously denied claim for service connection for residuals of bronchial pneumonia.  In January 2011, the Veteran claimed service connection for "CPOD," and explicitly did not request to reopen service connection for the previously denied residuals of bronchial pneumonia.  Because the Veteran asserted that he had a differently diagnosed disorder (COPD) than the respiratory disability that was diagnosed when service connection was previously denied in July 2006 (residuals of bronchial pneumonia), he has raised a new claim for direct service connection for a respiratory disability, other than bronchial pneumonia, and to include emphysema and COPD.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims for disabilities based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims).  

This case was previously before the Board in October 2014, at which time the Board remanded the matter for additional evidentiary and procedural development.  The Board finds that there has been substantial compliance with its October 2014 remand orders and that it may, therefore, proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  After resolving all doubt in the Veteran's favor, he suffered an in-service incurrence of pneumonia during his active military service.  

2.  Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise in showing that a current respiratory disability, to include emphysema, is etiologically related to military service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include emphysema, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his respiratory disability, to include emphysema and COPD, should be service connected because it was caused by a three-week episode of pneumonia sickness during military service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that numerous recent treatment records, including September 2012 and April 2015 VA examinations, have diagnosed the Veteran with emphysema and COPD.  Thus, his current diagnosis of a respiratory disability is not in question.

Next, the Board considers whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current respiratory symptoms.  While the Veteran's service treatment records, including a September 1971 medical note, show that he complained of and was treated for upper respiratory infections (URIs), a cough, chest congestion, and sinusitis, these records are silent as to complaints of or treatment for emphysema or COPD.  Furthermore, on his June 1971 pre-induction examination, the Veteran indicated that he did not have symptoms of asthma, shortness of breath, or pain or pressure in the chest.  Likewise the evaluating medical professional did not note any abnormalities to his respiratory system on this exam.  The same results and lack of respiratory symptoms were noted on his February 1975 discharge examination and the June 1978 pre-enlistment evaluation.  

Nonetheless, he has asserted that the service treatment for URIs, sinusitis, and cough were initial manifestations of the current COPD and emphysema symptoms.  Moreover, he has alleged in numerous statements, such as in October 2005, May 2006, and August 2012, that he contracted severe bronchial pneumonia in service for which he was treated approximately two to three weeks.  While the service treatment records are silent as to treatment of pneumonia, he supported his assertion with service personnel records showing his station onboard a ship in October 1971 to November 1971 due to these symptoms.  The Veteran asserts that this episode of severe pneumonia in service caused his current respiratory disability.  

VA laws and regulations state that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which, as previously stated, is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; but they aid him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the evidence supports the finding that the Veteran engaged in combat.  In particular, the Veteran's service records, particularly the DD Form 214, document his involvement in combat during the Vietnam War, as evidenced by receipt of the Combat Action Ribbon.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While the service treatment records do not reveal any treatment for pneumonia, as a combat veteran, his lay evidence of an in-service incurrence of pneumonia and subsequent treatment for pneumonia shall be accepted notwithstanding the lack of official record of such incurrence.  Thus, the Board finds that he sustained a disease or injury in service, and the second element of service connection is met.  

In regards to the nexus requirement, the Board notes that although many VA treatment records in the claims file show the presence of and treatment for a current respiratory disability, to include COPD and emphysema, they do not address the etiology of such a disorder and they do not discuss its relation to his military service.  For example, in a December 2004 VA primary care note, the Veteran reported a history of bronchial pneumonia in service.  An October 2005 VA primary care physician note indicated that he used to smoke cigars occasionally, but that he quit smoking 20 years ago.  He described chest pain in the evening, while laying down, that resolved within one to two minutes.  A June 2010 chest x-ray showed mild lung hyperinflation, and the impression was that these findings may clinically correlate with COPD.  From that point on, various VA medical records, including emergency department treatment notes, show a diagnosis of a respiratory disorder, including COPD, but they do not provide an etiology of this disorder.  

Moreover, the claims file includes many instances where the Veteran stated his contentions directly to the RO or VA treatment professionals that his current respiratory disability is caused by his in-service pneumonia, sinusitis, coughing, and URIs.  He made such statements in August 2011 and August 2012, and in his August 2012 notice of disagreement.  

He was afforded a VA examination in September 2012 during which the examiner took down his self-reported symptoms and history, performed an in-person examination, and reviewed his claims file before diagnosing him with emphysema.  His symptoms required a chronic low dose of corticosteroids and inhalation bronchodilator therapy.  A pulmonary function test was performed and an x-ray of his chest showed nodular densities in the left lower lobe.  The examiner noted that the spirometer reported a result of 65 percent of lung capacity. 

The Veteran denied smoking, or use of medication.  He reported that he had pneumonia in 1971 during which he almost died.  He stated that he spent three weeks in the hospital.  He indicated that he is always out of breath and that he coughs up mucus and phlegm every morning.  He reported having a hard time walking without becoming short of breath, and he said that his current medications were helping with his symptoms.  

The examiner opined that the claimed condition (emphysema) was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran reported being a non-smoker and that his pulmonary function tests showed a moderate diffusing capacity of the lung for carbon monoxide (DLCO) reduction, which was suggestive of emphysema.  Because the Veteran reported no problems with pulmonary function until after his pneumonia hospitalization, it was the examiner's opinion that the Veteran's emphysema was at least as likely as not incurred or caused by the claimed in-service illness.  

In October 2014, it appears that the Board erroneously interpreted the September 2012 VA examination to indicate that the examiner provided a negative nexus opinion regarding military service and the Veteran's diagnosed emphysema.  The Board remanded the matter on appeal to afford the Veteran a VA examination or an addendum opinion to address whether it was at least as likely as not (50 percent probability or greater) that any respiratory disability other than pneumonia, to include emphysema and COPD, had its onset in service or is otherwise related to service, including any URI, sinusitis with complaints of a cough, or pneumonia.  The examiner was to assume that the Veteran suffered from pneumonia in service in providing the nexus opinion.  

Following the Board's October 2014 remand directives, the Veteran was afforded another VA examination in April 2015, during which he was diagnosed with COPD following a review of his records, an in-person examination, and the Veteran's retelling of his symptoms and history.  The impact of his respiratory disability was severe, whereby the examiner noted that any exertion triggered the Veteran's coughing that nearly causes him to black out.  The examiner noted that he could not provide an adequate nexus opinion based on the evidence of record without resorting to mere speculation.  In a June 2015 addendum opinion, this examiner stated that the present-day respiratory condition was less likely than not (less than 50 percent probability) the result of a two-week episode of pneumonia that was treated while on active duty.  He explained that a simple case of pneumonia rarely, if ever, resulted in any long term respiratory disability.  If such pathology had occurred, it would have become clinically evident long before treatment started for this disorder in the recent years.  The examiner stated that there simply was not a nexus to service in the 1970s, and that documentation was not available to support the notion of an ongoing condition that started proximal to the original pneumonia condition.  The examiner concluded that it was his opinion that the weight of the evidence was, unfortunately, not in favor of the Veteran's claim and to conclude otherwise would be mere speculation on his part.  

A similar conclusion was reached in a July 2015 addendum VA medical opinion.  Specifically, another VA examiner concluded that the Veteran's current COPD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Per the Board's remand, this examiner also assumed that the Veteran was treated for pneumonia in service.  The examiner concluded that there was no indication or evidence that pneumonia led to the development and diagnosis of his COPD between 2009 and 2012.  After noting supporting medical evidence and the fact that the Veteran smoked cigars in the past but quit in 1985, the examiner indicated that he could not find any significant evidence-based studies that show an episode of pneumonia would predispose an individual to COPD.  It appeared plausible to this examiner that his previous exposure to cigars, even if he quit in 1985, was an important risk factor to his development of COPD.  The examiner also noted that his 2010 chest x-ray showed mild hyperinflation of the lungs, which was consistent with more mild disease.  Thus, the examiner concluded that the Veteran's current COPD less likely than not (less than 50 percent probability) had its onset in service or is otherwise related to service, including as due to a URI, sinusitis with complaints of a cough, or pneumonia.  

In light of the evidence above, the Board concludes that the Veteran's current COPD symptoms are not etiologically related to his military service.  While the Board acknowledges the Veteran's lay contentions relating his COPD symptoms to his in-service pneumonia, the Board concludes that the April 2015, June 2015, and July 2015 VA examiners' opinions are of more probative value on the issue of etiology of these symptoms because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.

However, after affording the Veteran the benefit of the doubt, the evidence is at least in equipoise in showing that a current respiratory disability, to include emphysema, is etiologically related to military service.  Specifically, the September 2012 VA examiner opined that his current emphysema disability was at least as likely as not incurred or caused by the episode of pneumonia in service.  This examiner provided a thorough rationale and explanation for his medical opinion after reviewing the Veteran's records and performing an in-person examination.  The April 2015, June 2015, and July 2015 VA examination reports and addendum opinions only discuss the Veteran's COPD symptoms and they do not address the etiology of the Veteran's emphysema disability.  Thus, the claims file does not include any evidence indicating that the current emphysema disability is not related to the Veteran's time in service.  Contrarily, the record does include lay statements and a competent and probative medical opinion concluding that his current emphysema disability is etiologically related to service.  

Accordingly, the Board concludes the evidence is at least in equipoise in showing that service connection for a respiratory disability, to include emphysema, is warranted.  Thus, the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for a respiratory disability.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required

ORDER

Entitlement to service connection for a respiratory disorder, to include emphysema, is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


